UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6957



JOSEPH JOHNSON, JR.,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Warden of Greensville Cor-
rectional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-876-3)


Submitted:   December 14, 2000         Decided:     December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Johnson, Jr., Appellant Pro Se. Banci Enga Tewolde, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000), denying his motion to reconsider

under Fed. R. Civ. P. 59, and denying his request for a hearing.

We have reviewed the record and the district court’s opinions and

orders and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   Johnson v. Angelone, No. CA-99-876-3 (E.D.

Va. Mar. 7, June 15 & July 10, 2000).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2